[Cite as Columbus Bar Assn. v. Kiesling, 125 Ohio St.3d 36, 2010-Ohio-1555.]




                   COLUMBUS BAR ASSOCIATION v. KIESLING.
                      [Cite as Columbus Bar Assn. v. Kiesling,
                        125 Ohio St.3d 36, 2010-Ohio-1555.]
Attorneys at law — Misconduct — Multiple disciplinary violations — Disbarment.
   (No. 2009-2037 ⎯ Submitted January 13, 2010 ⎯ Decided April 12, 2010.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 08-057.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, Charles Mark Kiesling, Attorney Registration No.
0019576, whose last registered address is in Columbus, was admitted to the
practice of law in Ohio in 1980.
        {¶ 2} From July 2007 through May 2009, relator, Columbus Bar
Association, received eight grievances against respondent.              Relator’s original
complaint encompassed three counts arising from a grievance filed by a client
regarding respondent’s neglect of an estate, refusal to return business records, and
failure to advise the client to file city income tax returns, and a fourth count
regarding respondent’s conviction for unlawful accounting practices.
        {¶ 3} In January 2009, relator amended its complaint, adding four
additional counts: one arising from a grievance filed by a second client alleging
commingling and failure to safeguard client property, one alleging respondent’s
abandonment of his law practice, one arising from a grievance filed by a third
client and alleging neglect and misuse of trust funds belonging to that client’s
company, and one alleging respondent’s failure to cooperate in the disciplinary
process. In June 2009, relator filed a second amended complaint to include an
                            SUPREME COURT OF OHIO




additional count of defalcation of company funds belonging to a company owned
by a fourth client.
        {¶ 4} When attempts to serve the complaint, amended complaint, and
second amended complaint on respondent by certified and regular mail at
numerous addresses failed, relator served them on the Clerk of this court in
accordance with Gov.Bar R. V(11)(B). Because respondent failed to file an
answer to any of the complaints, relator moved for a default judgment on
September 23, 2009.
        {¶ 5} In support of its default motion, relator submitted the following
evidence: (1) an affidavit of Bruce A. Campbell, bar counsel for the Columbus
Bar Association, with supporting documentation, (2) respondent’s September 24,
2007 deposition transcript, (3) respondent’s January 7, 2009 deposition transcript,
(4) an April 7, 2009 deposition transcript demonstrating respondent’s failure to
appear, (5) an affidavit of the first client with supporting documentation, (6) a
certified copy of the judgment entry of respondent’s conviction for unlawful
accounting practices in the Bellefontaine Municipal Court, (7) an affidavit of the
second client with supporting documentation, (8) an affidavit of the third client
with supporting documentation, (9) an affidavit of respondent’s landlord with
supporting documentation, and (10) an affidavit of the fourth client with
supporting documentation.
        {¶ 6} The Board of Commissioners on Grievances and Discipline
referred the default motion to a master commissioner, who prepared a report and
recommendation for the board’s consideration. The board adopted the master
commissioner’s findings that relator had submitted sufficient evidence to
demonstrate that respondent had violated Gov.Bar R. V(4)(G) and VI(1)(D), that
his conduct prior to February 1, 2007, violated seven rules of the Code of
Professional Responsibility, and that his conduct on or after February 11, 2007,
violated 11 of the Rules of Professional Conduct. Accordingly, the board adopted




                                        2
                                January Term, 2010




the master commissioner’s recommendation that this court permanently disbar
respondent from practicing law in the state of Ohio. For the reasons that follow,
we find that respondent committed professional misconduct and hold that
disbarment is appropriate.
                                   Misconduct
                   Count One – Client No. 1’s Estate Grievance
       {¶ 7} Client No. 1 was the administrator of the estate of her mother, who
died on January 3, 1999. In February 1999, client No. 1 retained respondent to
represent the estate, and he assumed responsibility for probating the decedent’s
will and preparing and filing estate tax returns. Although respondent filed an
application to probate the will in November 2002, over the course of the
following two years he failed to respond to his client’s inquiries regarding the
status of the probate matter.
       {¶ 8} In January 2005, respondent notified his client that the estate owed
the Ohio Department of Taxation estate taxes of $9,817.97. Although his client
promptly provided a check for the taxes, as well as a $950 check for legal
services, respondent waited approximately six months to file the estate tax return.
In November 2005, the Ohio Department of Taxation sent respondent a letter
notifying him of penalties and interest assessed against the estate and offering the
opportunity to demonstrate reasonable cause for the late filing.         However,
respondent did not notify his client of the assessment or otherwise respond to the
letter. The client learned of the assessment, including a $2,454.49 penalty and a
$3,785.72 interest charge, in November 2006 and paid it.
       {¶ 9} Additionally, in December 2006, the client received and entrusted
to respondent a letter and documents from National City Bank regarding the
decedent’s brokerage account that required action. Respondent failed to respond
to the bank and failed to respond to his client’s phone calls regarding the tax and
bank matters.



                                         3
                             SUPREME COURT OF OHIO




       {¶ 10} Because the legal fees necessary to pursue her claim of $6,240.21
against respondent were prohibitive, the client filed a complaint in small-claims
court and obtained a default judgment of $3,000 (the maximum award permitted
in that court), which respondent has failed to pay.
       {¶ 11} Because respondent neglected his client’s mother’s estate, resulting
in damages to his client in excess of $6,000, the board found, and we agree, that
he violated DR 1-102(A)(6) (prohibiting conduct adversely reflecting on the
lawyer’s fitness to practice law), 6-101(A)(3) (prohibiting neglect of an entrusted
legal matter), 7-101(A)(1) (prohibiting intentional failure to seek the lawful
objectives of clients), and 7-101(A)(3) (prohibiting intentionally prejudicing or
damaging a client in the course of representation).
                       Count Two – Client No. 1’s Records
       {¶ 12} For a number of years, respondent prepared tax returns for client
No. 1, her late husband, and his businesses and maintained those tax returns and
worksheets in his possession. In January 2007, client No. 1 sent respondent a
letter requesting all of the tax records for her, her husband, and her husband’s
businesses. Despite numerous requests from his client and the attorneys she
retained to finalize the estates of her mother and husband, respondent produced
only several years of the most recent personal tax returns. Although he had been
notified of pending deadlines associated with the sale and valuation of several of
the husband’s businesses, at the time the complaint was filed, respondent had not
produced any of the business records or the remaining personal records.
       {¶ 13} Based upon the foregoing conduct that occurred before February 1,
2007, the board found, and we agree, that he violated DR 1-102(A)(6), 2-
110(A)(2) (prohibiting withdrawal from employment without taking steps to
protect the client’s interests), 7-101(A)(3), and 9-102(B)(4) (requiring prompt
delivery to client of papers and funds belonging to the client).




                                          4
                                  January Term, 2010




        {¶ 14} With respect to respondent’s conduct that occurred on and after
February 1, 2007, the board found, and we agree, that he violated Prof.Cond.R.
1.4(a)(2) (requiring reasonable consultation with a client about the means by
which the client’s objectives are to be accomplished), 1.4(a)(4) (requiring prompt
response to reasonable requests for information from the client), and 1.15(d)
(requiring prompt delivery to the client of any funds or other property that the
client is entitled to receive).
              Count Three – Preparation of Client No. 1’s Tax Returns
        {¶ 15} Respondent prepared personal income tax returns for client No. 1
and her husband in 1998 and 1999. In each of those years, he determined that
they owed no taxes to the city of Columbus and so advised them. But in January
2005, the city of Columbus Division of Income Tax sued client No. 1 and her
husband for failing to pay income taxes in those years.           As a result of
respondent’s advice, they incurred interest charges on the unpaid taxes.
        {¶ 16} The board found, and we agree, that based upon these facts,
respondent violated DR 6-101(A)(3) and 7-101(A)(3).
                        Count Four – CPA License Revocation
        {¶ 17} The board found that respondent obtained his Ohio certified public
accountant (“CPA”) certificate on October 7, 1985, and that on June 11, 2004, the
Accountancy Board of Ohio revoked that certificate, upon its determination that
he had conducted an audit of the Logan County Red Cross while his license was
expired.    The board further found that on May 8, 2007, the Bellefontaine
Municipal Court found respondent guilty of unlawful accounting practices in
violation of R.C. 4701.14(G), a first-degree misdemeanor, upon its determination
that respondent had acquired an unrelated public accounting firm and was
illegally doing business under the name of that firm using an expired CPA license.
Based upon these findings, the board found that respondent’s conduct prior to
February 1, 2007, violated DR 1-102(A)(3) (forbidding illegal conduct involving



                                          5
                             SUPREME COURT OF OHIO




moral turpitude) and 1-102(A)(6) and that his conduct on or after that date
violated Prof.Cond.R. 8.4(b) (forbidding acts that reflect adversely on the
lawyer’s honesty or trustworthiness) and 8.4(h) (forbidding conduct that adversely
reflects on the lawyer’s fitness to practice law).
       {¶ 18} Although it is not clear from the record how relator discovered that
respondent’s Ohio CPA certificate had been revoked, it appears that in May 2007,
a Bellefontaine Municipal Court judge notified Disciplinary Counsel that
respondent had been convicted of unlawful accounting practices.
       {¶ 19} The record contains a certified copy of the judgment entry of
respondent’s conviction for unlawful accounting practices in violation of R.C.
4701.14(G), which generally prohibits a business organization from holding itself
out to the public as being composed of or employing “accountants” or “auditors”
by use of either or both of those words on any sign, card, or letterhead, in any
advertisement or directory, or otherwise, unless the majority of its partners or
owners hold a CPA certificate. However, that judgment entry does not state any
of the facts supporting respondent’s conviction or the facts leading to the
revocation of his CPA certificate.
       {¶ 20} At his September 24, 2007 deposition, respondent testified that he
obtained his CPA license in 1984 and that it was revoked in 2002. He further
testified that sometime after he lost his CPA certificate, he closed a branch
accounting office that he had acquired in Bellefontaine but neglected to remove
the signage. He explained that that failure resulted in the charge of unlawful
accounting practices, which he believed to be a strict-liability offense, and to
which he pleaded no contest.
       {¶ 21} In light of respondent’s testimony regarding the circumstances of
his conviction and relator’s failure to submit any sworn or certified evidence to
prove the facts underlying either the license revocation or the conviction for
unlawful accounting practices, as required by Gov.Bar R. V(6)(F)(1)(b), we




                                           6
                                January Term, 2010




cannot say that clear and convincing evidence supports the board’s findings with
respect to this count. See Gov.Bar R. V(6)(J). We therefore reject the board’s
factual findings and conclusions of law with respect to count four. Ordinarily, we
would remand this count to the board for further proceedings. See Dayton Bar
Assn. v. Sebree, 104 Ohio St.3d 448, 2004-Ohio-6560, 820 N.E.2d 318.
However, because we are imposing the sanction of permanent disbarment for the
remaining counts against respondent, we hereby dismiss count four.
              Count Five – Defalcation from Client No. 2’s Trust Fund
       {¶ 22} Respondent represented client No. 2, who was engaged in business
under a company name, for a number of years. In early 2008, as the result of a
business deal, respondent received in trust $80,000 belonging to his client. In
February 2008, respondent contacted his client to ask whether he could borrow
$30,000 of those trust funds. When the client told respondent that he would think
about a loan, respondent revealed that he had already taken the $30,000 out of the
trust without the client’s authorization and had used it for his personal benefit.
       {¶ 23} Respondent pledged to return the money by the end of February,
and from May to August 2008, he made payments to his client totaling $9,000.
When the client pressed him for the remainder of the money, respondent sent a
check for $22,853.82, but the bank returned it for insufficient funds.          After
respondent ignored his client’s letter demanding that he make good on the check,
the client filed a report with the Columbus Police Department.
       {¶ 24} Respondent did not provide his client with any written evidence of
the “loan.”    He did not advise his client that there was a conflict of interest
regarding the lawyer/client relationship, nor did he advise him to seek
independent counsel for advice regarding the “loan.” At the time relator filed its
complaint, respondent had not personally paid any of the balance owing to his
client, although an unidentified business associate of respondent had paid a
substantial portion of the obligation.



                                          7
                             SUPREME COURT OF OHIO




       {¶ 25} We adopt these findings of fact and agree with the board’s
determination that in handling client No. 2’s matter, respondent violated
Prof.Cond.R. 1.4(a)(2), 1.7(b) (prohibiting acceptance or continuation of
representation of a client creating a conflict of interest), 1.8(a) (prohibiting
entering into a business transaction with a client), 1.15(a) (forbidding
commingling), 1.15(d), 8.4(b), 8.4(c) (forbidding conduct involving dishonesty,
fraud, deceit, or misrepresentation), and 8.4(h).
 Count Six – Defalcation from Client No. 3’s Family and Client No. 3’s Business
       {¶ 26} Respondent represented a trucking company owned by client No.
3’s family that does business in multiple states. Respondent held payroll funds
and other assets belonging to the business in his trust account and was responsible
for disbursing those assets to various taxing authorities for employment taxes and
other obligations, including but not limited to the Internal Revenue Service and
the Bureau of Workers’ Compensation. From 2005 through 2008, respondent
failed to hold some or all of those funds in trust and failed to disburse those funds
to various taxing authorities as directed by his clients, while falsely leading them
to believe that he had properly held and disbursed the funds.
       {¶ 27} As a result of respondent’s actions, the company’s workers’
compensation premiums have increased, and the company accumulated back
taxes, penalties, and late fees in excess of $100,000. Respondent has failed to
account to his clients for funds he received or disbursed on their behalf and has
purloined and used some or all of those funds for his own purposes without
informing his clients. He has not responded to his clients’ numerous phone calls
and has not been at his office when they have attempted to retrieve their
documents. As a result of respondent’s actions, client No. 3 has filed a criminal
complaint with the Columbus Police Department.




                                          8
                                January Term, 2010




       {¶ 28} Based upon these findings of fact, the board determined, and we
agree, that respondent’s conduct before February 1, 2007, violated DR 1-
102(A)(3), 1-102(A)(6), 6-101(A)(3), 7-101(A)(3), and 9-102(B)(4) .
       {¶ 29} With regard to respondent’s conduct occurring on and after
February 1, 2007, the board determined, and we agree, that respondent violated
Prof.Cond.R. 1.4(a)(2), 1.15(a)(2) (requiring specified records for each client on
whose behalf funds are held), 1.15(d), 8.4(b), 8.4(c), and 8.4(h).
    Count Seven – Defalcation from Client No. 4 and Client No. 4’s Business
       {¶ 30} In his representation of a business owned by client No. 4,
respondent was entrusted to hold the business’s payroll funds in trust and disburse
them to various taxing authorities for employment and other tax obligations.
However, from 2004 through 2008, respondent failed to hold some or all of those
funds in trust and failed to disburse the funds as directed by his clients. He falsely
led his clients to believe that he had properly held and disbursed the funds.
Respondent also made false statements inflating his client’s payroll obligations.
After receiving the inflated amounts and making some legitimate distributions,
respondent retained the excess money – more than $52,000 – for himself. As a
result of respondent’s failure to properly file and pay these tax obligations, his
client faces liability for $340,000 in back taxes, penalties, and interest charges.
       {¶ 31} Respondent ignored client No. 4’s numerous attempts to contact
him, made no accounting to his clients regarding the funds he received on their
behalf or the disposition of those funds, and has failed to return documents sent to
him by his clients and governmental authorities on their behalf. Consequently,
client No. 4 has filed a criminal complaint against respondent.
       {¶ 32} In sum, respondent accepted client funds in trust, failed to disburse
those funds as directed by his clients, falsely led his clients to believe that he had
properly held and disbursed those funds, falsely inflated his clients’ payroll
obligations and retained the excess money, failed to account to his clients for the



                                          9
                              SUPREME COURT OF OHIO




funds received, held, and disbursed on their behalf, and failed to return client
documents. Therefore, the board found, and we agree, that his conduct before
February 1, 2007, violated DR 1-102(A)(3), 1-102(A)(6), 6-101(A)(3), 7-
101(A)(3), and 9-102(B)(4).
        {¶ 33} With respect to his conduct on and after February 1, 2007, the
board found, and we agree, that respondent violated Prof.Cond.R. 1.4(A)(2),
1.15(a)(2), 1.15(d), 8.4(b), 8.4(c), and 8.4(h).
                  Count Eight – Abandonment of Office and Clients
        {¶ 34} Prior to October 2008, respondent abandoned his law office. Since
that time, respondent has not regularly attended to his mail, responded to calls or
other communications from clients, or otherwise taken steps to protect the
interests of his clients.
        {¶ 35} Respondent gave his landlord a check for $1,300 representing past-
due rent, but the bank returned the check for insufficient funds.          Despite
respondent’s assurances that he would make the check good by October 1, 2008,
he did not do so. In January 2009, respondent paid his landlord to gain access to
his office for a short period of time. When that time expired, he presented another
check for continued access, but that check was returned for insufficient funds.
Respondent has been locked out of his office since that time.
        {¶ 36} In abandoning his office, respondent has left behind a massive
number of files and piles of unfiled documents and correspondence, as well as
computers, copiers, printers, law books, and personal effects. Respondent has not
provided any means for clients or others to receive information about legal
matters entrusted to him. Throughout these disciplinary proceedings, the address
listed in respondent’s registration with the Supreme Court of Ohio has been that
of his abandoned office.
        {¶ 37} Based upon the foregoing findings of fact, the board determined,
and we agree, that respondent violated Prof.Cond.R. 1.4(a)(2), 1.15(d), 8.4(b), and




                                          10
                               January Term, 2010




8.4(h) and Gov.Bar R. VI(1)(D) (requiring attorneys to keep the Supreme Court
Registration Office apprised of their current addresses).
    Count Nine – Failure to Cooperate in Investigation and Provide Records
       {¶ 38} At each step of the disciplinary process, relator has given
respondent notices of all grievances by certified and regular mail to his
registration address and to other address that relator discovered during the
disciplinary proceedings. Relator has demanded written responses to each of
these grievances. However, the only written responses relator received were a
short letter dated March 14, 2007, that superficially addressed client No. 1’s
grievances and a letter dated September 3, 2007, briefly discussing the matter of
respondent’s CPA license.
       {¶ 39} In September 2007, relator served respondent with a subpoena
duces tecum for a deposition regarding the client No. 1 and CPA license matters.
During that deposition, respondent promised to provide certain documents to
relator. However, respondent has never produced all of the promised documents.
       {¶ 40} Relator attempted to serve the complaint, amended complaint, and
second amended complaint on respondent by certified and regular mail at
numerous addresses and ultimately served them on the clerk of this court in
accordance with Gov.Bar R. V(11)(B). Respondent failed to file an answer.
       {¶ 41} In December 2008, before filing the amended complaint, relator
served a second subpoena duces tecum on respondent for a January 7, 2009
deposition. Despite having had at least two weeks’ notice of that deposition,
respondent filed a motion for a stay the day before the deposition. Because the
board did not rule upon the motion before the appointed time for the deposition,
the deposition convened as scheduled. Respondent appeared and gave some
information about his personal and office situation as well as the whereabouts of
various files and records.     He also promised to provide items that relator
demanded in the subpoena duces tecum.



                                         11
                            SUPREME COURT OF OHIO




       {¶ 42} When respondent indicated that he wished to obtain counsel and
continue the deposition to early February, relator agreed. Relator also agreed to a
later continuance of the deposition until April 7, 2009, but respondent failed to
appear. Relator made a record of his nonappearance.
       {¶ 43} Based upon the foregoing, the board found, and we agree, that
respondent violated Prof.Cond.R. 8.1(b) (prohibiting failure to disclose a material
fact or knowing failure to respond in connection with a disciplinary matter) and
Gov.Bar R. V(4)(G) (imposing a duty to cooperate in a disciplinary investigation).
                                    Sanction
       {¶ 44} The    relator,   master   commissioner,    and   board    have   all
recommended the sanction of permanent disbarment. When imposing sanctions
for attorney misconduct, we consider relevant factors, including the ethical duties
that the lawyer violated and sanctions imposed in similar cases. Stark Cty. Bar
Assn. v. Buttacavoli, 96 Ohio St.3d 424, 2002-Ohio-4743, 775 N.E.2d 818, ¶ 16.
In making a final determination, we also weigh evidence of the aggravating and
mitigating factors listed in BCGD Proc.Reg. 10(B). Disciplinary Counsel v.
Broeren, 115 Ohio St.3d 473, 2007-Ohio-5251, 875 N.E.2d 935, ¶ 21. We are
ever mindful that the primary purpose of the disciplinary process is not to punish
the offender but to protect the public from lawyers who are unworthy of the trust
and confidence essential to the attorney-client relationship. Disciplinary Counsel
v. Agopian, 112 Ohio St.3d 103, 2006-Ohio-6510, 858 N.E.2d 368.
       {¶ 45} Here, the board found that there are no known mitigating factors
and that at least six of the nine aggravating factors set forth in BCGD Proc.Reg.
10(B)(1) are present, including that respondent engaged in a pattern of
misconduct involving multiple offenses and caused harm to his clients. BCGD
Proc.Reg. 10(B)(1)(c), (d), and (h).     Respondent failed to cooperate in the
disciplinary process, refused to acknowledge the wrongful nature of his conduct,




                                         12
                                  January Term, 2010




and failed to make restitution to his victims. BCGD Proc.Reg. 10(B)(1)(e), (g),
and (i).
           {¶ 46} Respondent has neglected client matters, failed to seek the lawful
objectives of his clients, failed to consult with and respond to reasonable requests
for information from his clients, and failed to promptly deliver client funds and
other property that his clients were entitled to receive. He has engaged in conduct
involving dishonesty, fraud, deceit, and misrepresentation and misappropriated
substantial funds from multiple clients. Respondent’s repeated dishonesty and
failure to cooperate in the disciplinary process demonstrate that he is unfit to
practice law. The presumptive disciplinary sanction for respondent’s conduct is
disbarment, and this sanction is appropriate here. See, e.g., Disciplinary Counsel
v. Jones, 112 Ohio St.3d 46, 2006-Ohio-6367, 857 N.E.2d 1221, ¶ 22
(presumptive sanction for pattern of misconduct involving dishonesty,
misappropriation, and lack of cooperation in disciplinary proceedings is
disbarment); Lorain Cty. Bar Assn. v. Fernandez, 99 Ohio St.3d 426, 2003-Ohio-
4078, 793 N.E.2d 434, ¶ 9 (“The presumptive sanction for misappropriation of
client funds is disbarment”); Cincinnati Bar Assn. v. Weaver, 102 Ohio St.3d 264,
2004-Ohio-2683, 809 N.E.2d 1113, ¶ 15 (an attorney’s “persistent neglect of his
clients’ interests, failure to perform as promised, failures to account for his
clients’ money, and lack of any participation in the disciplinary proceedings”
warrant disbarment); Disciplinary Counsel v. Wherry (2000), 87 Ohio St.3d 584,
587, 722 N.E.2d 515 (“The appropriate sanction when a lawyer knowingly
converts funds for the lawyer’s benefit is disbarment”). Therefore, we accept the
board’s recommendation.          Accordingly, respondent is hereby permanently
disbarred from the practice of law in Ohio. Costs are taxed to respondent.
                                                             Judgment accordingly.




                                          13
                               SUPREME COURT OF OHIO




           MOYER,   C.J.,1   and PFEIFER,         LUNDBERG     STRATTON,       O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                 __________________
           Tyack, Blackmore & Liston Co., L.P.A., and Margaret L. Blackmore; and
Bruce Campbell, Bar Counsel, and A. Alysha Clous, Assistant Bar Counsel, for
relator.
                               ______________________




1. The late Chief Justice Thomas J. Moyer participated in the deliberations in, and the final
resolution of, this case prior to his death.




                                             14